Citation Nr: 0325302	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  91-46-859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
20 percent for idiopathic syncope.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from December 1979 to May 
1981, and from March 1982 to November 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
appellant's disorder at 20 percent.  Jurisdiction of the 
appellant's case subsequently was transferred to the 
Columbia, South Carolina, RO as a result of the appellant's 
relocation of her residence.

In light of the fact that the appellant contested the initial 
evaluation of her disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board most recently remanded the case in March 1999 to 
the RO for additional development.  The RO attempted the 
additional development to the extent possible and returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant's disorder manifests subjectively, as of 
1994, with claimed seizure episodes which vary from five to 
six times a day to five to six times a week or a month.  The 
appellant's symptomatology has not been objectively confirmed 
clinically.  Neither neurological nor psychological pathology 
has been diagnosed.

2.  There is no medical evidence that at least one major 
seizure in the last two years or at least two minor seizures 
in the last six months has been more nearly approximated.

3.  The appellant has failed to report for medical 
examinations and observation.  The appellant is capable of 
maintaining diaries of seizure episodes but has not produced 
any diaries.

4.  A Social Security Administration (SSA) Administrative Law 
Judge (ALJ) found that the appellant has been under a 
disability for seizure disorder, migraine headache, 
gastroenteritis, and chronic irritable bowel syndrome, as of 
January 1995.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 20 
percent for idiopathic syncope have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.158, 
3.326, 3.655, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 
8911 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___ F.3d ___, No. 03-7032 (August 25, 2003).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of the 
VCAA, dealing with notice and duty to assist requirements, 
may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a May 2002 letter and the May 2003 supplemental 
statement of the case, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder, to 
include VA's duty to assist her in developing her claim.  The 
May 2002 letter informed the appellant of the evidence needed 
to substantiate her claim and how VA would assist her.  As to 
who would obtain what evidence, the May 2002 letter informed 
the appellant to obtain and provide any treatment records she 
wished considered, unless she opted to request VA to obtain 
identified records for her.  In that event, the May 2002 
letter included VA forms 21-4142 for the appellant's 
signature and return to authorize VA to obtain identified 
records on her behalf.  Therefore, the Board finds that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO has obtained 
government and private treatment records, records used by the 
SSA in its disability determination.  The RO also made 
numerous attempts to accommodate the appellant's claimed 
scheduling difficulties and personal needs in efforts to 
schedule her for medical examinations and observation on an 
inpatient basis, or on an outpatient basis via monitor.  All 
records obtained or generated have been associated with the 
case file.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2003).  Accordingly, the Board may decide the case on the 
merits.

Historically, the appellant filed her claim in May 1990.  An 
August 1990 rating decision granted service connection and 
evaluated her at 20 percent.  The appellant submitted a 
timely notice of disagreement in September 1990 and a 
substantive appeal in November 1990.

The service medical records (SMRs) reflect that the appellant 
reports the apparent seminal event as an April 1989 motor 
vehicle accident in 1989, as she reports having experienced 
her first episode after the accident.  The SMRs reflect that 
an August 1989 Report of Medical Board reveals that the 
appellant received an intensive inpatient workup.  The report 
states that extensive laboratory and neurological evaluation, 
which included a CT scan of appellant's head, with and 
without contrast, revealed only a finding of mitrovalve 
prolapse.  Over 96 hours of telemetry monitoring and a Holter 
examination revealed no abnormalities.  After discharge from 
the hospital, the appellant underwent a second Holter 
examination, a reactive electroencephalogram, and a 24 hour 
ambulatory electroencephalogram, all of the results of which 
were deemed to be within normal limits.  Psychological 
examination revealed no pathology.

The SMRs also contain a September 1989 neurological 
consultation.  The consultation report noted the extensive 
workup related in the August 1989 Medical Board Report.  The 
examiner reported that neurological examination was 
unremarkable.  The examiner observed that, in light of all of 
the examinations and diagnostic tests which have yielded 
normal results, a diagnosis of seizure disorder is one which 
should be made with extreme reluctance.  Further, the 
examiner observed that the April 1989 motor vehicle accident 
and the appellant's report of a head injury was not medically 
significant enough to have resulted in a cerebral contusion 
and with an epileptogenic focus.  The examiner also noted the 
appellant's report that frequently she aborts episodes by 
lying down with her feet up, and observed that it mitigates 
against a primary central nervous system etiology.  The 
examiner also opined that the appellant's symptoms were not 
consistent with a rare seizure type associated with 
paroxysmal dysautonomia.  Overall, the examiner observed, the 
primary pathology revealed by all of the tests is mitrovalve 
prolapse.

The July 1990 VA medical examination report reflects that the 
appellant reported having experienced hundreds of episodes of 
passing out since April 1989.  She denied chewing her tongue 
and incontinence of feces and urine.  Neurological and 
psychiatric examinations were negative.  Diagnosis was 
history of syncope, multiple episodes, cause not known.

In November 1993, the appellant underwent VA psychological 
testing, which included projective testing and personality 
inventory.  The report reflects that the examiner observed 
that the etiology of the appellant's syncopal episodes 
remains unclear, and there was no evidence to suggest 
malingering.  The examiner also observed that the test 
results suggested moderate levels of memory dysfunction which 
might be consistent with some type of seizure disorder.  A 
neurological consult was recommended.

At the October 1994 RO hearing, the appellant testified that 
her symptoms were neither worse nor better.  She stated that 
sometimes they occur five to six times a day, and at other 
times they occur five to six times a week or five to six 
times a month.  She also stated that, though she is capable 
and able to keep a diary of her episodes, she does not.  She 
stated she was not receiving any treatment or taking any 
medication, as she has had every test imaginable and has been 
poked and probed without receiving any answers.  Hearing 
transcript (T), pp. 1, 2, and 5.  The appellant's friend who 
accompanied her to the hearing testified that she has 
observed the appellant to experience approximately 12 
episodes over a three to five year period.  T., pp. 4-5.

A December 1996 private examination by M.S.D., M.D., Family 
Practice Center, Jacksonville, Florida, reflects a physical 
examination which revealed no remarkable neurological 
findings.  Dr. D.'s impression was questionable seizure 
disorders versus syncopal episodes.

A December 1996 psychological assessment by T.R.S., clinical 
psychologist, found no psychological pathology and opined the 
appellant did not present any symptoms of psychological 
disability, and that she is expected to persist in a suitable 
work environment.
In January 1997, the appellant presented at St. Luke's 
Hospital emergency room with complaints of a bilateral 
throbbing headache of five days' duration.  A CT examination 
report reflects that a CT scan without contrast revealed no 
focal abnormalities or hemorrhage.  Physical and neurological 
examinations revealed no remarkable findings.  Diagnosis was 
an acute migraine headache.

An April 1998 VA medical examination report reflects that, 
after an extensive review of the appellant's file, the 
examiner observed that it is difficult to determine the cause 
of the appellant's reported symptoms, and that a diagnosis 
could not be made from a review of the case file.  After 
noting the extensive tests and evaluations which the 
appellant has received, the examiner recommended admission to 
the neurology inpatient service for continuous video and EEG 
monitoring to rule out seizure disorders.  The examiner also 
suggested Holter monitoring as an alternative.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2003), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the history of the appellant's disability is 
more important than normal given the fact that when an 
appellant disagrees with the initial evaluation assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
RO's confirmation of the 20 percent evaluation in the May 
2003 SSOC reflects a finding that the severity of the 
appellant's disorder has not increased during the appeal 
period.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  When an examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2003). 

The appellant's disability has been rated by analogy to petit 
mal epilepsy, under 38 C.F.R. § 4.124a, Diagnostic Code 8911.  
A 20 percent rating is assigned where there is at least 1 
major seizure in the last 2 years; or at least 2 minor 
seizures in the last 6 months.  A 40 percent rating is 
assigned where there is at least 1 major seizure in the last 
6 months or 2 in the last year; or averaging at least 5 or 8 
minor seizures weekly.  Code 8911.

The February 1997 Board remand directed the RO to gather 
evidence, with the appellant's assistance as needed, 
including medical records, ambulance records, employment 
records and driving record.  The March 1999 Board remand 
noted that appellant was sent a letter by the RO in April 
1997 that specifically asked her to assist in obtaining these 
records.  The appellant was also specifically asked to 
provide a record of her syncopal episodes.  The RO also 
notified the appellant that she would be scheduled for a 
period of observation and evaluation at a VA facility after 
the aforementioned evidence was obtained.  The RO did obtain 
records from some providers after receiving authorization 
from the appellant, but the appellant did not provide her 
driving record or records from her employers or authorization 
forms so the RO could obtain them, or completed authorization 
forms for various additional health care providers, or 
information about ambulance use, or a record of the 
occurrences of her syncopal episodes.  The March 1999 remand 
also observed that, the appellant's testimony at the October 
1994 RO hearing notwithstanding, a diary was never provided 
by the appellant.

In the February 1999 remand, the Board was compelled to again 
remind the appellant that 38 C.F.R. § 3.655(a) and (b) 
provide that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  Though the appellant has 
failed to report for scheduled VA physical evaluations, she 
has alleged mitigating circumstances for doing so for at 
least some of the studies (e.g., being hospitalized and 
difficulty in obtaining childcare while spouse on sea duty).  
Despite her prior instances of failing to report, the Board 
determined she should be given one last opportunity to report 
for in-patient examination or an extended Holter monitoring, 
because the nature and severity of this disability will best 
be evaluated when a syncopal episode is observed by medical 
personnel.

In the interim since the March 1999 Board remand, the RO 
expended considerable effort to schedule the appellant for an 
examination and either the inpatient neurological observation 
or Holter examination suggested by the September 1998 VA 
medical examination report.  The appellant did not return 
telephone calls to set up a date with which she could comply.

The August 1990 rating decision rated the appellant 
analogously under DC 8911, epilepsy, petit mal, on the basis 
of her reported symptomatology and without benefit of the 
SMRs.  38 C.F.R. § 4.20 (2003).  At least one major seizure 
in the last two years or at least two minor seizures in the 
last six months qualify for an evaluation of 20 percent.  
38 C.F.R. § 4.124a, DC 8911 (2003).

The Board finds that the appellant is fairly and 
appropriately analogously evaluated at 20 percent for her 
disorder for the entire appeal period.  While the appellant 
has reported these seizures or syncopal episodes, and there 
is other testimonial support, there is virtually no competent 
evidence supporting those complaints.  Clinical studies have 
not revealed changes suggestive of seizure activity and 
episodes have not been witnessed by any medical personnel.   
Furthermore, in light of the appellant's failure to report 
for examinations and to arrange for appropriate observation 
and monitoring of her claimed symptomatology, the Board finds 
that there is no evidence on which to base an increased 
evaluation.  Again, the evidence of record, based on the 
appellant's reports and the failure of numerous diagnostic 
tests to reveal active pathology, show the appellant to be 
appropriately evaluated at 20 percent.  38 C.F.R. § 4.7 
(2003).  A higher evaluation of 40 percent is not warranted, 
as there is no medical evidence of symptomatology of 
increased severity.  38 C.F.R. §§ 3.158, 3.326, 3.655 (2003); 
Olson v. Principi, 3 Vet.App. 480 (1992); 38 C.F.R. § 4.124a, 
DC 8911 (2003).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for idiopathic syncope is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



